Citation Nr: 1827251	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-00 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In an August 2016 decision, the Board denied service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2017, the Court issued a single judge Memorandum Decision which vacated the Board's August 2016 decision and remanded the PTSD claim for further proceedings consistent with the Memorandum Decision.

Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

In its August 2016 Memorandum Decision, the Court determined the Board improperly relied on the March 2011 VA examination, which was inadequate.  Indeed, the March 2011 VA examiner stated he was unable to render a diagnosis of PTSD because the Veteran's self-reporting was unreliable based upon the SIMS test he conducted; however, the examiner also stated that the MMPI-2, PAI, or SIMS test could be useful to assess the validity of the appellant's self-reporting.  The Court determined that, because the March 2011 VA examiner did not conduct either the MMPI-2 or PAI test to resolve the question of the validity of the Veteran's self-reporting, he did not obtain all tests and records that might reasonably illuminate the medical analysis, thereby rendering his opinion inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Therefore, the Court vacated the Board's August 2016 decision and remanded the PTSD claim to the Board to obtain an adequate medical opinion.  

Based on the foregoing, the Board finds a remand is needed in order to obtain a VA PTSD examination that possibly includes, to the discretion of the VA examiner, the MMPI-2 or PAI tests to determine if the Veteran has a current diagnosis of PTSD (or other psychiatric disability) that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA PTSD examination with a VA or VA-contracted psychiatrist or psychologist to determine if he has a diagnosis of PTSD or any other psychiatric disability that is related to his military service.  

The examiner must conduct all appropriate tests to determine if the Veteran has a diagnosis pursuant to the DSM-IV.  If determined necessary to render a diagnosis, as suggested by the examiner that conducted the March 2011 VA examination, the MMPI-2 and PAI tests must be conducted to assess the validity of the Veteran's self-reporting.  If the examiner does not conduct these tests, an explanation is needed.

The examiner should note the Veteran's stressor of fear of hostile military action during his active service in Vietnam has been conceded and can alone provide a basis for a diagnosis of PTSD.  

If the Veteran does not meet the criteria for a diagnosis of PTSD (or any acquired psychiatric disorder), the examiner must specifically say so.

Then, for each diagnosis rendered, the examiner must opine whether it is at least as likely as not that (50 percent or greater probability) the psychiatric disability was manifested in or is otherwise related to the Veteran's military service, including his conceded stressor?

A rationale must be provided for each opinion offered.  

2. Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




